Citation Nr: 1439795	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-32 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected diabetic retinopathy.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension, to include as secondary to diabetes.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes (peripheral neuropathy).

4.  Entitlement to service connection for diabetic ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The Board notes that the August 2009 rating decision that is the subject of this appeal addressed the issues of entitlement to service connection for hypertension and peripheral neuropathy, to include as secondary to diabetes.  However, the August 2009 rating decision did not acknowledge an October 2004 final rating decision denying those claims.  The Veteran appealed the issue of entitlement to service connection for diabetes that was denied in the October 2004 final rating decision, but did not appeal the issues currently before the Board.  Thus, the issue before the Board is whether new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for hypertension and peripheral neuropathy, and the claims have been rephrased accordingly. 

The Board notes that in a September 2014 rating decision, the Veteran was granted a total disability rating based on individual unemployability, effective December 13, 2011. 



FINDINGS OF FACT

1.  For the period on appeal, the Veteran's diabetic retinopathy was manifested by corrected vision of 20/40 or better in both eyes.  

2.  An October 2004 rating decision denied a claim for entitlement to service connection for hypertension and peripheral neuropathy of the bilateral lower extremities, finding that diabetes was not service connected and thus service connection on a secondary basis was not warranted.

3.  The evidence associated with the claims file subsequent to the October 2004 rating decision relates to an unestablished fact necessary to establish the claim and raises a reasonable possibility of substantiating the claims for service connection for hypertension and peripheral neuropathy of the bilateral lower extremities.

4.  Giving him the benefit of the doubt, the Veteran has hypertension, peripheral neuropathy of the bilateral lower extremities and recurrent diabetic ulcers that are etiologically related to his service-connected diabetes.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the Veteran's diabetic retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.79, Diagnostic Code 6066 (2013).

2.  The October 2004 rating decision that last denied service connection for hypertension and peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

3.  New and material evidence having been received, the claims of entitlement to service connection for hypertension and peripheral neuropathy of the bilateral lower extremities are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension, peripheral neuropathy of the bilateral lower extremities, and diabetic ulcers have been met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's diabetic retinopathy is evaluated as noncompensable under Diagnostic Code 6066 for visual acuity in one eye of 10/200 or better.  38 C.F.R. § 4.79, Diagnostic Code 6066.

Under Diagnostic Code 6066 a noncompensable evaluation is warranted for vision in both eyes of 20/40.

A higher evaluation of 10 percent disabling is warranted for vision in one eye of 20/50 and vision in the other eye of 20/40 or 20/50; vision in one eye of 20/70 and vision in the other eye of 20/40; or vision in one eye of 20/100 and vision in the other eye of 20/40.

A 20 percent evaluation is warranted for vision in one eye of 20/70 and vision in the other eye of 20/50; vision in one eye of 20/100 and vision in the other eye of 20/50; vision in one eye of 20/200 and vision in the other eye of 20/40; or vision in one eye of 15/200 and vision in the other eye of 20/40.

A 30 percent evaluation is warranted for vision in both eyes of 20/70; vision in one eye of 20/100 and vision in the other eye of 20/70; vision in one eye of 20/200 and vision in the other eye of 20/50; vision in one eye of 15/200 and vision in the other eye of 20/50; or vision in one eye of 10/200 and vision in the other eye of 20/40.

A 40 percent evaluation is warranted for vision in one eye of 20/200 and vision in the other eye of 20/70; vision in one eye of 15/200 and vision in the other eye of 20/70; or vision in one eye of 10/200 and vision in the other eye of 20/50.

A 50 percent evaluation is warranted for vision in both eyes of 20/100; or vision in one eye of 10/200 and vision in the other eye of 20/70.

A 60 percent evaluation is warranted for vision in one eye of 20/200 and vision in the other eye of 20/100; vision in one eye of 15/200 and vision in the other eye of 20/100; or vision in one eye of 10/200 and vision in the other eye of 20/100.

A 70 percent evaluation is warranted for vision in both eyes of 20/200; vision in one eye of 15/200 and vision in the other eye of 20/200; or vision in one eye of 10/200 and vision in the other eye of 20/200.

An 80 percent evaluation is warranted for vision in both eyes of 15/200; or vision in one eye of 10/200 and vision in the other eye of 15/200.

A schedular maximum evaluation of 90 percent is warranted for vision in both eyes of 10/200.  

The regulations provide that visual acuity should be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76 (2013).

In a May 2009 VA eye examination the Veteran's best corrected right eye vision was 20/30 for near and 20/40 for far.  His right eye vision was 20/20 for near and 20/25 for far.  The examiner noted decreased acuity in each eye most likely secondary to cataracts.  

A May 2013 VA eye examination showed the Veteran's corrected vision to be 20/40 or better for both eyes at near and far distance.  

A review of the VA treatment records and private treatment records does not indicate vision that is worse than that reported in the VA examinations.

The Board finds that an initial compensable evaluation is not warranted.  A 10 percent evaluation is assigned only when vision is worse than 20/40 in at least one eye.  Here, there is no evidence that the Veteran's vision is worse than 20/40 in either eye.

In the July 2014 appellant's brief, the Veteran's representative argued that the Veteran should be evaluated under Diagnostic Code 6006 for retinopathy or maculopathy.  

Under Diagnostic Code 6006, a 10 percent evaluation is warranted for an incapacitating episode having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  An incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2013).

There is nothing in the record to indicate that the Veteran has had an incapacitating episode due to his diabetic retinopathy.  Accordingly, the Board finds that an evaluation for decreased visual acuity is appropriate.  

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's diabetic retinopathy.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetic retinopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on decrease in visual acuity.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's back disability is decreased visual acuity.  As noted, these symptoms are part of the schedular rating criteria.  

Further, the Board again notes that the Veteran has already been granted a total disability rating based on individual unemployability, which considers the totality of the Veteran's service-connected disabilities and their effect on his ability to maintain substantially gainful employment.




New and Material Evidence

The Veteran filed a request to reopen the claims of entitlement to service connection for hypertension and peripheral neuropathy in October 2008.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the last final October 2004 denial the Veteran was not service-connected for diabetes.  Accordingly, his claims for entitlement to service connection for hypertension and peripheral neuropathy as secondary to diabetes were denied.

Since the previous October 2004 rating decision, the Veteran has been granted service connection for diabetes.  

Accordingly, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for hypertension and peripheral neuropathy are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With regard to the Veteran's claim for service connection for hypertension, a review of the post-service treatment records shows that the Veteran has a current diagnosis of hypertension.

An April 2009 statement by a private treatment provider notes that the Veteran's cardiovascular conditions, including hypertension, are directly due to his diabetes.

In a July 2009 VA examination, an examiner noted that "the preponderance of the medical evidence does not support DM [diabetes mellitus] as a proximate cause of essential (primary) hypertension.  No renal insufficiency at this time to support worsening."

The Board notes that at this time, the Veteran has renal complications include service-connected nephropathy associated with diabetes, which is evaluated as 60 percent disabling.  

In light of the above, the Veteran will be granted the benefit of the doubt.  The claim is granted.

With regard to the Veteran's claim for service connection for peripheral neuropathy, a July 2014 VA examination noted that the Veteran has service-connected peripheral neuropathy of the bilateral lower extremities.  

In light of the Veteran's current diagnosis of peripheral neuropathy, and the July 2014 VA examination statement, the Veteran will be granted the benefit of the doubt.  The claim is granted.

Finally, with regard to the Veteran's claim for service connection for a diabetic ulcers, the Board notes that the RO denied the Veteran's claim because he did not have a current diagnosis of an ulcer.

The Board notes that a January 2002 statement of a private treatment provider references chronic diabetic ulcers.  An October 2003 statement notes that the Veteran had a history of chronic recurrent diabetic ulcers which have required treatment with wound care.  The statement also notes that the Veteran requires the use of surgical support hose on a regular basis to avoid recurrent breakdown of stasis ulcer.  

In light of the Veteran's history with chronic recurrent ulcers, the Veteran will be granted the benefit of the doubt.  The claim is granted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Board notes that the service connection for hypertension, peripheral neuropathy and diabetic ulcers have been granted.  Accordingly, a discussion of the duties to notify and assist as they apply to these claims is unnecessary.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a January 2009 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, a post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has also been afforded adequate examinations on the issue of rating his diabetic retinopathy.  VA provided the Veteran with examinations in May 2009 and May 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issue of entitlement to an increased evaluation for a diabetic retinopathy.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

A compensable evaluation for diabetic retinopathy is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened.

Service connection for hypertension is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Service connection for diabetic ulcers is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


